Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 1 of 27 PageID 97




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA



  MATTHEW PITTARD; and                     Case No. 8:19-cv-1784
  MATTHEW ALLENDE,

                          Plaintiffs,      AMENDED COMPLAINT AND
                                           DEMAND FOR JURY TRIAL
        v.

  H.E. SHEIKH KHALID BIN HAMAD BIN KHALIFA AL THANI;
        a/k/a
  H.E. SHEIKH KHALID BIN HAMAD BIN KHALIFA AL-THANI;
  HH SHEIKH KHALID BIN HAMAD AL THANI;
  HH SHEIKH KHALID BIN HAMAD AL-THANI;
  SHEIKH KHALID BIN HAMAD AL THANI;
  SHEIKH KHALID BIN HAMAD AL-THANI;
  SHEIKH KHALID AL THANI;
  SHEIKH KHALID AL-THANI;
  KHALID AL-THANI;
  KHALID AL-THANI;
  KHALID HAMID AL-THANI;
  KHALID HAMAD AL THANI;
  KHALID BIN HAMID AL-THANI;
  KHALID BIN HAMAD AL THANI;
  KHALID BIN HAMAD;
  KHALID BIN HAMAD BIN KHALIFA AL THANI;
  KHALID BIN HAMAD BIN KHALIFA AL-THANI;
  GEO STRATEGIC DEFENSE SOLUTIONS, LLC;
  KH HOLDING, LLC; and
  AL ANABI RACING USA, LLC,
        d/b/a
  AL ANABI,
  Al-ANABI,
  Al ANABI CARS LLC,
  AL-ANABI CARS LLC,
  AL ANABI DRAG RACING LLC,
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 2 of 27 PageID 98




  AL-ANABI DRAG RACING LLC,
  AL ANABI AWESOME SPEEDTECH LLC,
  AL-ANABI AWESOME SPEEDTECH LLC,
  AL ANABI RACING,
  AL-ANABI RACING,
  AL ANABI RACING, LLC
  AL-ANABI RACING, LLC,
  AL ANABI PERFORMANCE,
  AL-ANABI PERFORMANCE,
  Al ANABI RACING TEAM,
  AL-ANABI RACING TEAM,
  AL-ANABI RACING USA, LLC,
  AL ANABI RACING USA,
  AL-ANABI RACING USA,
  Al ANABI RACING LIMITED,
  AL-ANABI RACING LIMITED.


                              Defendants.


                             NATURE OF THE ACTION

  1.     Plaintiffs Matthew Pittard and Matthew Allende, ("Plaintiffs"), bring this

  action under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et. seq., in

  order to remedy Defendants wrongful withholding of Plaintiffs’ earned wages and

  overtime compensation, and intentional unfair and/or deceptive acts. Plaintiffs

  also bring these claims under Florida Labor Law ("FLL"), Florida Constitution,

  Article 10, §§ 24 et. seq., and Florida Statute Title 31 §§ 448 et. seq., and the

  California Code, Labor Code (“CLC”) LAB §§ 1182, 1194 et. seq. as well as the

  supporting Florida and California State Department of Labor Regulations for
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 3 of 27 PageID 99




  violations of overtime wage requirements, and notice and record-keeping

  requirements.


  2.    Additionally, Plaintiff Matthew Allende brings a claim of retaliation under

  the FLSA, and a claim of personal injury under California law.


  3.    Finally, Plaintiff Matthew Pittard brings a claim of retaliation and claims

  of misuse of business information and tortious interference of a contract and

  business relationship under FLL and Florida law.


  4.    Defendants engaged in unlawful conduct pursuant to a policy of

  minimizing labor costs and denying employees compensation by knowingly

  violating the FLSA, FLL, and CLC. Defendants caused personal injury and later

  retaliated against Plaintiffs, terminating them from employment and intentionally

  interfering in a business relationship and damaging a contractual agreement

  between Plaintiff Pittard and others.


                          JURISDICTION AND VENUE

  Federal Question Jurisdiction and Supplemental Jurisdiction

  5.    This Court has original subject matter jurisdiction over this action under 28

  U.S.C. § 1331 because the civil action herein arises under the laws of the United

  States, namely, the Fair Labor Standards Act and 29 U.S.C. §§ 201 et seq.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 4 of 27 PageID 100




   Additionally, this Court has supplemental jurisdiction over Plaintiffs’ state law

   claims under 28 U.S.C. §1367(a).




   Personal Jurisdiction

   6.     This Court may properly maintain personal jurisdiction over Defendants

   under Rule 4 of the Federal Rules of Civil Procedure as Defendants’ contacts with

   this state and this judicial district are sufficient for exercise of jurisdiction over

   Defendant so as to comply with traditional notions of fair play and substantial

   justice.

   Venue


   7.     Venue is proper in the Middle District of Florida under 28 U.S.C. §§ 1391

   (b) (3) and (c)(2) and (c)(3).


                                       THE PARTIES

   Plaintiffs:

   8.     Plaintiff Matthew Pittard (“Pittard”) is an adult individual residing in the

   State of Florida, County of Pasco.


   9.     Plaintiff Matthew Allende (“Allende”) is an adult individual residing in the

   State of California, County of Los Angeles.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 5 of 27 PageID 101




   10.    During the relevant time period, Plaintiffs were covered employees within

   the meaning of the FLSA, 29 U.S.C. § 203(e), FLL § 448.101, and the CLC §

   1194, employed by Defendants, H.E. Sheikh Khalid bin Hamad bin Khalifa Al

   Thani, Geo Strategic Defense Solutions, LLC, KH Holding, LLC, and Al Anabi

   Racing USA, LLC (“Defendants”).

   11.    Plaintiffs were employees engaged in commerce since a substantial part of

   their job requirements was to accompany Defendant Khalid in the United States

   and to foreign countries in order to perform their job functions.


   12.    Plaintiffs consented in writing to be parties to the FLSA claims in this

   action, pursuant to 29 U.S.C. §216(b), and their consent forms are attached

   hereto.


   13.    During the relevant time period, Plaintiff Pittard was a party, person,

   and/or business entity engaged in commerce within the meaning of FL Stat. §

   501.204.


   Defendant:

   14.    H.E. Sheikh Khalid bin Hamad bin Khalifa Al Thani, (“Khalid”), Geo

   Strategic Defense Solutions, LLC, KH Holding, LLC, and Al Anabi Racing

   USA, LLC were Plaintiffs’ employer and employed Plaintiffs individually and/or

   jointly.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 6 of 27 PageID 102




   15.    At all relevant times throughout Plaintiffs’ employment, Defendant Khalid

   had the discretionary power to create and enforce personnel decisions including

   but not limited to: hiring and terminating employees; setting and authorizing

   issuance of wages; maintaining employee records; setting employees' schedules;

   instructing, supervising and training employees; dictated physical movement of

   employees; and otherwise controlled the terms and conditions of employment of

   the Plaintiffs.


   16.    Upon information and belief, Defendant Khalid is the chairman, owner,

   and operator of Geo Strategic Defense Solutions, LLC, KH Holding, LLC, and

   Al Anabi Racing USA, LLC. Defendant Khalid set and/or approved all the

   unlawful practices complained of herein in his individual capacity and/or

   through his companies Geo Strategic Defense Solutions, LLC, KH Holding,

   LLC, and Al Anabi Racing USA, LLC.


   17.    Defendants are a “covered employer” within the meaning of the FLSA, 29

   U.S.C. § 203(d), FLL § 448.101, and the CLC § 18, and are therefore liable for the

   unpaid wages and other damages sought herein.


                            FACTUAL ALLEGATIONS

   Plaintiffs' Work for Defendant
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 7 of 27 PageID 103




   18.       Plaintiffs were formerly employed by Defendants to perform work in the

   United States, Qatar, and any location to which Defendant Khalid chose to

   travel.


   19.       As part of their duties, Plaintiffs were required to accompany Defendant

   Khalid as he traveled to, from, and in the United States, Qatar, and London,

   England, where they were subject to long working hours, ranging from sixty (60)

   to ninety-six (96) hours per week. The work hours were dictated by Defendant

   Khalid’s requirement of constant medical care and security supervision.


   20.       Plaintiff Pittard entered into an employment agreement whereby

   Defendants requested Pittard be on duty for five days with two days off. Pittard’s

   employment agreement included, in addition to monthly compensation, thirty

   days of paid leave per calendar year, two yearly flight allowances, transportation,

   and accommodations. Pittard’s employment contract expressly states that local

   labor laws are not applicable.


   21.       Plaintiff Allende entered into an employment agreement whereby

   Defendants requested Allende be on duty 24/7 with days off only when Allende

   requested time off directly from Defendant Khalid.


   22.       These illegal agreements were crafted solely by Defendant Khalid and

   Plaintiffs were required to accept their terms, or else forfeit their jobs.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 8 of 27 PageID 104




   23.    Throughout the duration of their employment, Plaintiffs did not have any

   supervisory authority nor did they exercise discretion or independent judgment

   with respect to matters of significance.


   24.   Throughout the course of their employment, Plaintiffs consistently worked

   in excess of forty (40) hours per week but were not paid overtime.


   25.   Plaintiff Pittard was employed by Defendant from September 17, 2017 to

   July 10, 2018. Pittard was employed as the Defendants’ United States Director of

   Security and as a Senior Defense Consultant in Doha, Qatar.


   26.   Pittard was promised an annual salary of $102,000.00 plus an end-of-the-

   year bonus in exchange for working regular 40-hour weeks.


   27.   Pittard’s job duties included ensuring the safety and security of Defendant

   Khalid and his family while in the United States and instituting security protocols

   and procedures to advance the security initiatives of Defendant Khalid and his

   family. While in Doha, Pittard conducted advanced counter-assault training, and

   provided law enforcement instruction and weapons training.


   28.   During the period of his employment with Defendants, Pittard worked

   approximately 80 hours per week when Defendant was located in the United

   States. When Defendant was in Qatar and traveling, Pittard’s work hours varied
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 9 of 27 PageID 105




   from 60 to 70 hours per week, he was not permitted any time off and was on call

   24/7 to immediately respond to Defendant’s needs and requests.


   29.   During his employment, Pittard was solicited by Defendant Khalid for the

   murder of two individuals. In approximately late September of 2017 and

   November of 2017, in Los Angeles, California, Defendant Khalid asked Pittard to

   murder a male and a female who Defendant Khalid viewed as threats to his social

   reputation and personal security. Pittard refused to execute these unlawful

   requests.


   30.   During Pittard’s period of employment, from approximately July 7-10,

   2018, Defendant Khalid and his private Qatari security staff held an American

   citizen against the American citizen’s will on at least two occasions in one of

   Defendant Khalid’s personal residences. At Defendant Khalid’s request, the

   American citizen was arrested and jailed at the Onaiza Police Station in Doha,

   Qatar. Pittard and the United States Embassy came to the aide of the American

   citizen, and helped the American citizen reach a point of safety, and eventually

   safely depart from the country of Qatar.


   31.   On July 7, 2018, Defendant Khalid learned that the American citizen was

   no longer in his personal residence, and upon learning that Pittard had assisted in

   securing the American citizen’s safety, began contacting Pittard. Defendant
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 10 of 27 PageID 106




    Khalid, and individuals at the direction of Defendant Khalid, including

    employees of Defendant Geo Strategic Defense Solutions, LLC, Defendant KH

    Holding, LLC, and Defendant Al Anabi Racing USA, LLC, demanded that

    Pittard return the American citizen, and provide information about the American

    citizen’s whereabouts to Defendant Khalid or Pittard “would pay the price.”

    Defendant Khalid’s threats to, and requests of, Pittard continued to escalate;

    Defendant Khalid directly told Pittard that he would kill him, bury his body in

    the desert, and kill Pittard’s family.



    32.    On July 10, 2018, Pittard was held against his will by Defendant Khalid,

    family members of Defendant Khalid, by Defendant’s private Qatari security

    staff, and by employees of Defendant Geo Strategic Defense Solutions, LLC,

    Defendant KH Holding, LLC, and Al Anabi Racing USA, LLC. Pittard was

    threatened with bodily harm and his work equipment, electronics, personal

    belongings, and medication were stolen and/or destroyed, and Pittard was

    terminated from Defendants’ employment. Pittard was forced under duress, with

    Defendant Khalid brandishing a Glock 26 firearm, which he tapped repeatedly

    during his exchange with Pittard, to execute new employment documents.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 11 of 27 PageID 107




    33.      Throughout his employment with Defendants, Pittard was not timely

    compensated for his hours worked nor was he compensated at all for his overtime

    hours.


    34.      Pittard never received wage statements or any other type of records

    outlining the number of hours he worked for the Defendants and the amounts

    owed to him.


    35.      In addition, Pittard sustained economic and non-economic damages as a

    result of Defendants’ termination.


    36.      Additionally, Pittard also sustained economic and non-economic damages

    as a result of retaliation by Defendants. After Defendants’ termination of Pittard,

    Defendants misused Pittard’s business information. For example, Defendants

    interfered with a Qatar security, law enforcement, and arms brokerage contract

    that Pittard had negotiated with the Police Training Institute in Doha, Qatar.


    37.      Plaintiff Matthew Allende was employed as a paramedic by Defendants

    from approximately October 15, 2017, to February 4, 2018.


    38.      Allende began his employment with Defendants in Los Angeles,

    California.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 12 of 27 PageID 108




    39.      Allende worked for Defendants when Defendant Khalid was in the United

    States as well as at one of Defendant’s personal residences, the Majhils, in Doha,

    Qatar.


    40.      As part of his employment duties, Allende provided immediate emergency

    medical care, vital sign monitoring, and mobile medical emergency services.


    41.      Allende was required to frequently travel with Defendant Khalid and

    Defendant Khalid’s family for work and personal purposes.


    42.      On approximately December 5, 2017, Allende accompanied Defendant

    Khalid to Doha, Qatar.


    43.      Allende was compensated at a rate of $500 USD per day, with a salary

    range of $14,000-$15,500 USD per month.


    44.      While working for Defendants, Allende worked seven days per week,

    approximately 12 hours per day, with minimal meal breaks. There were periods

    of time, particularly at the beginning of his employment, where Allende worked

    for 20 to 36 hours straight, with minimal meal breaks and no opportunity for

    sleep. His exact schedule varied from day to day to meet the medical needs of

    Defendant Khalid.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 13 of 27 PageID 109




    45.   When Allende was requested to accompany Defendant Khalid on trips or

    vacations, he was required to work seven days per week and 12 or more hours per

    day. This is because he was required to be on duty to monitor Defendant Khalid’s

    vital signs and administer aid as needed.


    46.   Accordingly, Allende worked approximately 84 hours per week, exclusive

    of the numerous occasions where he worked for 20 to 36 hours straight.


    47.   Over the course of his employment, on several occasions Defendant Khalid

    refused Allende’s request to leave the Majlis for normal breaks, personal needs,

    and personal respite after Allende had completed his requested shift. On or about

    December 17, 2017, after approximately three straight weeks of work and a 36-

    hour sleepless binge by Defendant Khalid, Allende requested a day off, to which

    Defendant Khalid agreed. During this 36-hour sleepless binge, Allende was

    forced to stay awake with Defendant Khalid. As Allende was leaving the Majlis,

    Allende was stopped by Defendant Khalid’s assigned security Amiri Guard at the

    entrance/exit of the Majlis. Allende was told that, at the direction of Defendant

    Khalid, he was not allowed to leave the Majlis. Allende stated that he had asked

    for a day off from Defendant Khalid, and that Defendant Khalid had granted his

    request.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 14 of 27 PageID 110




    48.     Defendant Khalid’s guard, armed with a pistol, stated that Defendant

    Khalid had changed his mind and that Allende was no longer able to leave the

    premises. Allende informed the guard he was leaving with or without the guard’s

    permission, to which the guard replied “No, you are not leaving,” and directed

    Allende to immediately return to the Majlis.

    49.     Instead of returning to Majilis, and fearing for his life, Allende escaped the

    confines of the premises of Majlis by jumping over a five-foot rod-iron fence, and

    then using a security guard dog’s kennel to scale over an eighteen-foot perimeter

    wall. Allende, knowing the risk that he may sustain serious injuries in his efforts

    to maintain personal security and safety, and escape from the dangerous and

    threatening situation created by Defendant Khalid, jumped from the top of the

    Majlis perimeter wall to the concrete walkway, and fell approximately eighteen

    feet.

    50.     Allende sustained serious injuries and required immediate medical

    attention and surgery in Doha, Qatar. Thereafter, on or about February 4, 2018,

    once he was healthy enough to travel, though still on crutches, Allende was

    terminated from employment by Defendants.


    51.     Throughout his employment with Defendants, Allende received a flat daily

    rate and was not compensated at all for his overtime hours of work.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 15 of 27 PageID 111




    52.   Allende never received paystubs from Defendants outlining the number of

    hours worked and his rate of pay.


    Defendants' Unlawful Practices

    53.   Defendants repeatedly suffered or permitted Plaintiffs to work in excess of

    forty (40) hours per week without paying them the appropriate overtime pay.


    54.   Defendants willfully disregarded and purposefully evaded recordkeeping

    requirements of the FLSA, FLL, and CLC by failing to maintain accurate and

    complete timesheets and payroll records. Defendants did not implement any

    procedure to keep track of Plaintiffs' hours of work or the hours of work.


    55.   Plaintiffs were never provided with wage statements showing the number

    of hours worked for Defendants in any given week of their employment.


    56.   Plaintiffs were not provided with proper wage notices at the time of hire or

    at any time thereafter.


    57.   While Defendants employed Plaintiffs, they failed to post notices

    explaining the minimum and overtime wage rights of employees under the FLSA,

    FLL, and CLC and failed to inform Plaintiffs of such rights.


    58.   At all relevant times, Defendants were an employer of Plaintiffs within the

    meaning of the FLSA, FLL, and CLC.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 16 of 27 PageID 112




    59.   Defendants’ actions, threats, and requests during and after Plaintiffs

    employment has created an environment of fear and intimidation. Defendants

    behavior has gone beyond a term of employment and intentionally extended into

    Plaintiff Pittard’s business and Plaintiffs’ personal and professional lives.

    Defendants’ access through his/their financial resources essentially prescribe

    limitless opportunity for harm.


                             FIRST CAUSE OF ACTION
                  Fair Labor Standards Act – Unpaid Overtime Wages

    60.   Plaintiffs reallege and incorporate by reference all allegations made in all

    preceding paragraphs.


    61.   Defendants failed to pay Plaintiffs overtime wages for all hours worked

    above 40 hours per week thereby violating the FLSA, 29 U.S.C. § 207(a)(1).


    62.   Defendants’ unlawful conduct, as described in this Complaint, was willful

    and intentional. Defendants were aware, or should have been aware, that the

    practices described in this Complaint were unlawful. Accordingly, a three-year

    statute of limitations applies pursuant to 29 U.S.C. § 255(a).


    63.   As a result of the Defendants’ violations of the FLSA, Plaintiffs have been

    deprived of overtime compensation and other wages in amounts to be determined
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 17 of 27 PageID 113




    at trial, and are thus entitled to recovery of such amounts, liquidated damages,

    attorney’s fees and costs, and other compensation pursuant to 29 U.S.C. § 216(b).


                           SECOND CAUSE OF ACTION
                     Florida Labor Law – Unpaid Overtime Wages
                      (Brought on behalf of Plaintiff Pittard only)

    64.   Plaintiff Pittard realleges and incorporates by reference all allegations in all

    preceding paragraphs.


    65.   Defendants failed to pay Pittard overtime wages for all hours worked

    above 10 hours per day, thereby violating FLL § 448.01.


    66.   Due to Defendants’ violations of the FLL, Plaintiff Pittard is entitled to

    recovery of his unpaid overtime wages, and reasonable attorney’s fees, pursuant

    to FLL §§ 448.104.


                            THIRD CAUSE OF ACTION
                   California Labor Law – Unpaid Overtime Wages
                     (Brought on behalf of Plaintiff Allende only)

    67.   Plaintiff Allende realleges and incorporates by reference all allegations in

    all preceding paragraphs.


    68.   Defendants failed to pay Allende overtime wages for all hours worked in

    excess of eight hours in one workday and work above 40 hours per week, thereby

    violating CLC § 510.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 18 of 27 PageID 114




    69.   Defendants’ failure to pay Allende his overtime compensation lacked a

    good faith basis within meaning of CLC § 13520.


    70.   Due to Defendants’ violations of the CLC, Allende is entitled to recovery

    of his unpaid overtime wages, reasonable attorney’s fees and costs of the action,

    and pre-judgment and post-judgment interest, pursuant to CLC § 1194.


                           FOURTH CAUSE OF ACTION
                   Fair Labor Standards Act – Prohibited Retaliation
                      (Brought on behalf of Plaintiff Allende only)

    71.   Plaintiff Allende realleges and incorporates by reference all allegations in

    all preceding paragraphs.


    72.   Defendants retaliated against Allende by terminating his employment after

    Allende requested and was granted and then denied respite from work, and

    attempted to depart Defendant Khalid’s personal residence after three straight

    weeks of work, and a 36-hour shift, in violation of 29 U.S.C.A. § 215(a)(3).


    73.   Due to Defendants’ unlawful retaliation against Allende, he has suffered

    harm and is entitled to recovery of back wages, front wages, liquidated damages,

    damages for emotional distress, punitive damages, attorney’s fees, costs, and

    other such damages of an amount to be determined at trial.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 19 of 27 PageID 115




                            FIFTH CAUSE OF ACTION
                    California Labor Code – Prohibited Retaliation
                     (Brought on behalf of Plaintiff Allende only)

    74.   Plaintiff Allende realleges and incorporates by reference all allegations in

    all preceding paragraphs.


    75.   Defendants retaliated against Allende by terminating his employment after

    Allende requested and was granted respite from work, and attempted to depart

    Defendant Khalid’s personal residence after three straight weeks of work, and a

    36-hour shift, in violation of CLC § 1102.5.


    76.   Due to Defendants’ unlawful retaliation against Allende, he has suffered

    harm and is entitled to recovery of back wages, front wages, liquidated damages,

    damages for emotional distress, punitive damages, attorney’s fees, costs, and

    other such damages of an amount to be determined at trial.


                           SIXTH CAUSE OF ACTION
             California Labor Code– Failure to Provide Wage Statements
                     (Brought on behalf of Plaintiff Allende only)

    77.   Plaintiff Allende realleges and incorporates by reference all allegations in

    all preceding paragraphs.


    78.   Defendants failed to provide Allende with wage statements listing the

    number of hours he worked each week of his employment with Defendants, and

    the rate received for such hours, in violation of CLC § 226.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 20 of 27 PageID 116




    79.   Due to Defendants’ violations of the CLC, Allende is entitled to recover

    from Defendants statutory damages of Fifty Dollars ($50) for the initial pay

    period violation and One Hundred Dollars ($100) for each violation in a

    subsequent pay period, up to a maximum of Four Thousand Dollars ($4,000),

    reasonable attorney’s fees and costs of the action, pursuant to CLC § 226.


                           SEVENTH CAUSE OF ACTION
                          Florida Law– Prohibited Retaliation
                       (Brought on behalf of Plaintiff Pittard only)

    80.   Plaintiff Pittard realleges and incorporates by reference all allegations in all

    preceding paragraphs.


    81.   Defendants retaliated against Plaintiff Pittard by wrongfully terminating

    his employment after Pittard refused to engage in criminal activity in violation of

    public policy at the request of Defendant Khalid.


    82.   Due to Defendants’ unlawful retaliation against Pittard, he has suffered

    great hardship and is entitled to recovery of back wages, front wages, liquidated

    damages, damages for emotional distress, punitive damages, attorney's fees, costs,

    and other such damages of an amount to be determined at trial.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 21 of 27 PageID 117




                            EIGHTH CAUSE OF ACTION
                   Florida Deceptive and Unfair Trade Practices Act–
                      Tortious Interference with Business Contract
                       (Brought on behalf of Plaintiff Pittard only)

    83.   Plaintiff Pittard realleges and incorporates by reference all allegations in all

    preceding paragraphs.


    84.   Defendants retaliated against Pittard by misusing his business information.

    For example, Defendants intentionally interfered and disrupted a contract

    between Plaintiff and the Police Training Institute, in violation of FL Stat §

    501.204. Defendants knew of the contract, and intentionally acted to disrupt the

    contract to harm Plaintiff.


    85.   Due to Defendants’ tortious interference, Pittard is entitled to loss of

    business and profit, attorney's fees, costs, and other such damages of an amount

    to be determined at trial.


                             NINTH CAUSE OF ACTION
                   Florida Deceptive and Unfair Trade Practices Act –
                    Tortious Interference with Business Relationship
                       (Brought on behalf of Plaintiff Pittard only)

    86.   Plaintiff Pittard realleges and incorporates by reference all allegations in all

    preceding paragraphs.


    87.   Defendants retaliated against Pittard by intentionally interfering and

    disrupting a business relationship with the Police Training Institute, in violation
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 22 of 27 PageID 118




    of FL Stat § 501.204. Defendant knew of the relationship, and intentionally acted

    to disrupt the relationship to harm Plaintiff.


    88.   Due to Defendants’ tortious interference, Pittard is entitled to loss of

    business and profit, attorney’s fees, costs, and other such damages of an amount

    to be determined at trial.


                            TENTH CAUSE OF ACTION
                           California Law – Personal Injury
                      (Brought on behalf of Plaintiff Allende only)

    89.   Plaintiff Allende realleges and incorporates by reference all allegations in

    all preceding paragraphs.


    90.   As a direct and proximate result of Defendants’ actions, Allende suffered

    severe and permanent physical injuries.


    91.   Due to Defendants’ acts and omissions, Allende has suffered general and

    special, incidental and consequential damages. These damages include, but are

    not limited to: damages for general pain and suffering; permanent physical injury;

    damages for loss of enjoyment of life, both past and future; travel and travel-

    related expenses, past and future; emotional distress, and future emotional

    distress; pharmaceutical expenses, past and future; related wage and loss earning

    capacity damages; and, all other ordinary, incidental and consequential damages

    as would be anticipated to arise under the circumstances.
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 23 of 27 PageID 119




                                  PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs seek the following relief:


    A. Issuance of a declaratory judgment that the practices and actions complained

    of in this complaint are unlawful under the Fair Labor Standards Act, 29 U.S.C.

    §§ 201 et seq., Florida Labor Law ("FLL"), Florida Constitution, Article 10, §§ 24

    et. seq., Florida Statute Title 31 §§ 448 et. seq., the Florida Deceptive and Unfair

    Trade Practices Act, FL Statute 501.201, and the California Labor Code

    (“CLC”), LAB §§ 1182, 1194 et. seq., as well as the supporting Florida and

    California State Department of Labor Regulations;


    B. Unpaid overtime wages under the FLSA and an additional and equal amount

    as liquidated damages pursuant to 29 U.S.C. § 216(b) and the supporting United

    States Department of Labor regulations;


    C. Unpaid overtime wages under the FLL, and attorney’s fees pursuant to FLL

    §§448.104;


    D. Unpaid overtime wages under the CLC, reasonable attorney’s fees and costs of

    this action, and pre-judgment and post-judgment interest, pursuant to CLC §

    1194;
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 24 of 27 PageID 120




    E. Civil penalties of One Thousand One Hundred Dollars ($1,100.00) for each of

    Defendants’ willful and repeated violations of the FLSA pursuant to 29 U.S.C. §

    216(b);


    F. If liquidated damages pursuant to FLSA, 29 U.S.C. § 216(b) are not awarded,

    an award of pre-judgment interest pursuant to 28 U.S.C. § 1961;


    G. An award of back wages, front wages, damages for emotional distress, and

    punitive damages, attorney’s fees, costs, and other such damages as appropriate

    for Defendants’ prohibited retaliation against Allende pursuant to California law;


    H. An award of back wages, front wages, liquidated damages, damages for

    emotional distress, punitive damages, and liquidated damages up to a maximum

    of Ten Thousand Dollars ($10,000), for Defendants’ prohibited retaliation against

    Allende pursuant to CLC § 1102.5;


    I. An award of statutory damages up to a maximum of Four Thousand Dollars

    ($4,000), for Defendants' failure to provide Plaintiff Allende with accurate wage

    statements pursuant to CLC § 226;


    J. An award of back wages, front wages, damages for emotional distress, punitive

    damages, attorney’s fees, costs, and other such damages as appropriate for the
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 25 of 27 PageID 121




    Defendants’ prohibited retaliation against Plaintiff Pittard pursuant to Florida

    law;


    K. An award of loss of business and profit, attorney’s fees, costs, and other such

    damages as appropriate for the Defendants’ intentional interference and

    disruption of a contract between Plaintiff Pittard and the Police Training

    Institute, and other such damages as appropriate for the Defendants’ acts and

    misuse of Pittard’s business information;


    L. An award of loss of business and profit, attorney’s fees, costs, and other such

    damages as appropriate for the Defendants’ intentional interference and

    disruption of a business relationship, and other such damages as appropriate for

    the Defendants’ acts;


    M. An award of damages for general pain and suffering; permanent physical

    injury; damages for loss of enjoyment of life, both past and future; travel and

    travel-related expenses, past and future; emotional distress, and future emotional

    distress; pharmaceutical expenses, past and future; related wage and loss earning

    capacity damages; and, all other ordinary, incidental and consequential damages

    as would be anticipated to arise under the circumstances for Defendants’ conduct

    that directly and proximately caused physical injury to Plaintiff Allende;
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 26 of 27 PageID 122




    N. As to Plaintiff Pittard, an award of pre-judgment and post-judgment interest of

    four-point five percent per annum (4.5%) pursuant to FL Stat. § 55.03;


    O. As to Plaintiff Allende, an award of pre-judgment and post-judgment interest

    of seven percent per annum (7.0%) pursuant to CA Const. Art. 15 § 1;


    P. Such other relief as this Court shall deem just and proper.




                                                                Respectfully submitted,

                                                               /s/Rebecca L. Castaneda
                                                                Rebecca L. Castaneda
                                                             Florida Bar No. 1007926
                                                            The Castaneda Law Firm
                                                             506 N. Armenia Avenue
                                                          Tampa, Florida 33609-1703
                                                                       (813) 708-8864
                                                    rc@attorneyrebeccacastaneda.com
Case 8:19-cv-01784-TPB-AAS Document 17 Filed 11/05/19 Page 27 of 27 PageID 123




                             CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing has been electronically

    filed on October 28, 2019, with the Clerk of the Court using the CM/ECF system.



                                                                Respectfully submitted,

                                                               /s/Rebecca L. Castaneda
                                                                Rebecca L. Castaneda
                                                             Florida Bar No. 1007926
                                                            The Castaneda Law Firm
                                                             506 N. Armenia Avenue
                                                          Tampa, Florida 33609-1703
                                                                       (813) 708-8864
                                                    rc@attorneyrebeccacastaneda.com
